Citation Nr: 0842189	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-24 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jonathan D. Persky, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD.  The veteran testified at a 
Travel Board hearing before the undersigned in April 2007.  
In a December 2007 decision, the Board denied service 
connection for PTSD.  

The veteran appealed the Board's December 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Motion for Remand, the Court, in a 
July 2008 Order, vacated the Board's December 2007 decision 
and remanded the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he served in combat with the 
Marine Corps in Vietnam.  In March and July 2005 letters, the 
RO requested that the veteran provide information regarding 
any claimed inservice stressors.  In response, in August 
2005, the veteran submitted correspondence indicating that 
during his combat service, he experienced various stressors.  
He alleged that (1) in September 1969, his unit came under 
mortar and rocket attacks while traveling on Route 1 toward 
Highway 9; (2) in October 1969, his unit was ambushed by the 
enemy along Highway 1, between Dong Ha and Quang Tri, but 
there were no injuries to the Marine Corps although the 
veteran was unsure if he had killed an enemy.  A review of 
the veteran's post-service medical records reveals additional 
claimed stressors by the veteran.  Specifically, the veteran 
indicated that: (3) there were additional mortar and rocket 
attacks on his unit involving snipers and firefights; (4) he 
saw a soldier seriously injured in a booby trap; (5) that 40 
to 50 percent of the persons in his unit were either injured 
or killed; (6) he saw a soldier being killed when incoming 
and outgoing rounds hit him approximately 40 times; (7) and 
he saw body bags being stacked on the tarmac.  

In an April 2007 hearing, the veteran stated that as a 
disbursing clerk in his unit, he also performed duties 
protecting convoys and artillery positions and providing 
personal protection for officers.  He described an incident 
where upon landing at airbase in August 1969, the airfield 
came under momentary rocket and mortar attack.  Because he 
was new to the country, he was fearful because he did not 
know what to do.  These contentions generally reiterated the 
ones previously in the record.  

The veteran's service records, to include personnel records, 
are contained in the claims file.  The service personnel 
records showed that the veteran enlisted in the United States 
Marine Corps for a term of six years of which two years were 
required active duty service.  He received recruit and 
individual combat training as well as training as a 
disbursing clerk prior to deployment to the Southeast Asia.  
During his service in the Republic of Vietnam, the veteran 
was assigned to the Service Company, Headquarters Battalion, 
Third Marine Division.  There is no evidence that the veteran 
was awarded the Combat Action Ribbon or any other combat 
awards.  Although the veteran was assigned temporary duty for 
two weeks in October through November 1969 to an unidentified 
unit, the duties for the assignment were noted to be those of 
a disbursing clerk.

The veteran and his representative have submitted a brief and 
additional and duplicate service records.  They maintain that 
the records establish combat service.  The duplicate records 
reflect that in October 1969, the veteran "Participated in 
Counter-Insurgency Operations in Quang Tri Combat Base, 
RVN."  As noted, the veteran was a disbursing clerk at this 
time.  The veteran and his representative maintain that the 
veteran was serving in combat during this period.  He asserts 
that he landed at Da Nang Air Base on August 27, 1969, and 
was immediately flown to Quang Tri Combat Base and was in 
combat for the next eight weeks.  In April 2008, the veteran 
and his representative contacted that National Personnel 
Records Center (NPRC), possibly for awards/decorations 
information.  In pertinent part, the NPRC informed them that 
the Department of the Navy maintains jurisdiction for 
verifying entitlement to and issuing Navy, Marine Corps, and 
Coast Guard medals.  Therefore, the NPRC referred the 
veteran's request to the Department of the Navy.  No response 
is of record.  

As noted, pursuant to a Motion for Remand, the Court, in a 
July 2008 Order, vacated the Board's December 2007 decision 
and remanded the matter to the Board.  It was noted that the 
Board had not previously discussed what attempts were made 
regarding obtaining sufficient specific information from the 
veteran regarding his stressors, and any attempts of 
verification of those stressors.  The Board finds that the 
veteran has identified multiple stressors.  He has not been 
specific regarding the details of most of them.  The Board 
finds that the veteran should be provided an opportunity to 
furnish VA more specific details with regard to his 
stressors.  He should be contacted by letter and asked to do 
so.  Thereafter with any additional information provided, 
including the eight week period beginning on August 27, the 
RO/AMC should contact the Marine Corps Historical Center 
(MCHC) at the Marines Corps University Archive, Gray Research 
Center, 2040 Broadway Street, Quantico, Virginia 22134-5107.  
It should provide that office with a one-page request on VA 
letterhead containing:

(a)	the veteran's name and VA file number;

(b)	the name of the veteran's unit;

(c)	the date(s) the stressful events occurred;

(d)	a concise description of the stressful events;

(e)	identification of the unit records reviewed through 
Virtual VA;

(f)	the mailing address of the requesting RO; and

(g)	the point of contact at the requesting RO.

The RO/AMC should request assistance from the MCHC in 
verifying the veteran's alleged in-service stressors which 
should be listed.  To verify these stressors, the RO/AMC 
should request a unit history report for the Service Company, 
headquarter Battalion, Third Marine Division.  The MCHC 
should specifically be requested to also verify whether the 
veteran served in combat when, in October 1969, the veteran 
"Participated in Counter-Insurgency Operations in Quang Tri 
Combat Base, RVN" as shown in his personnel records.  In 
addition, the MCHC should specifically be requested to also 
verify whether the unit to which the veteran was attached in 
Vietnam was subject to enemy and mortar attacks.  If any 
alleged stressor cannot be verified, that should be stated.

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements in compliance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The veteran should be provided 
another opportunity to provide specific 
dates and details regarding his claimed 
stressors to include the eight week 
period extending from August 27, 1969.  
Thereafter, an attempt should be made to 
verify the veteran's claimed stressors: 
1) in September 1969, his unit came under 
mortar and rocket attacks while traveling 
on Route 1 toward Highway 9; (2) in 
October 1969, his unit was ambushed by 
the enemy along Highway 1, between Dong 
Ha and Quang Tri, but there were no 
injuries to the Marine Corps although the 
veteran was unsure if he had killed an 
enemy; (3) there were additional mortar 
and rocket attacks on his unit involving 
snipers and firefights; (4) he saw a 
soldier seriously injured in a booby 
trap; (5) that 40 to 50 percent of the 
persons in his unit were either injured 
or killed; (6) he saw a soldier being 
killed when incoming and outgoing rounds 
hit him approximately 40 times; (7) and 
he saw body bags being stacked on the 
tarmac.  

3.  Contact the Department of the Navy 
regarding the April 2008 referral for 
award/decorations from the NPRC.  If the 
veteran has been awarded any additional 
awards/decorations, this information 
should be obtained.  

4.  Using any additional information 
provided by the veteran, in addition to 
the eight week period from August 27, 
1969, contact the MCHC at the Marines 
Corps University Archive, Gray Research 
Center, 2040 Broadway Street, Quantico, 
Virginia 22134-5107.  It should provide 
that office with a one-page request on VA 
letterhead containing:

(a)	the veteran's name and VA file 
number;

(b)	the name of the veteran's unit;

(c)	the date(s), in addition to the 
eight weeks extending from August 
27, 1969, that the claimed stressful 
events occurred;

(d)	a concise description of the 
stressful events;

(e)	identification of the unit 
records reviewed through Virtual VA;

(f)	the mailing address of the 
requesting RO; and

(g)	the point of contact at the 
requesting RO.

The RO/AMC should request assistance from 
the MCHC in verifying the veteran's 
alleged in-service stressors which should 
be listed.  To verify these stressors, 
the RO/AMC should request a unit history 
report for the Service Company, 
headquarter Battalion, Third Marine 
Division.  

The MCHC should specifically be requested 
to also verify whether the veteran served 
in combat when, in October 1969, the 
veteran "Participated in Counter-
Insurgency Operations in Quang Tri Combat 
Base, RVN" as shown in his personnel 
records.  

In addition, the MCHC should specifically 
be requested to also verify whether the 
unit to which the veteran was attached in 
Vietnam was subject to enemy and mortar 
attacks for the period reported by the 
veteran.   

If any alleged stressor cannot be 
verified, that should be stated.

5.    The AMC should then readjudicate 
the claim on appeal in light of all of 
the evidence of record.  If any issue 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case as to any issue remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


